Name: Council Regulation (EEC) No 425/77 of 14 February 1977 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal and adapting Regulation (EEC) No 827/68, and Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: EU finance;  animal product;  trade policy;  agricultural policy;  tariff policy
 Date Published: nan

 Avis juridique important|31977R0425Council Regulation (EEC) No 425/77 of 14 February 1977 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal and adapting Regulation (EEC) No 827/68, and Regulation (EEC) No 950/68 on the Common Customs Tariff Official Journal L 061 , 05/03/1977 P. 0001 - 0014 Greek special edition: Chapter 03 Volume 17 P. 0192 Spanish special edition: Chapter 03 Volume 12 P. 0019 Portuguese special edition Chapter 03 Volume 12 P. 0019 Finnish special edition: Chapter 3 Volume 8 P. 0136 Swedish special edition: Chapter 3 Volume 8 P. 0136 COUNCIL REGULATION (EEC) No 425/77 of 14 February 1977 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal and adapting Regulation (EEC) No 827/68, and Regulation (EEC) No 950/68 on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), as last amended by Regulation (EEC) No 568/76 (4), entails a price and trading system intended in particular to stabilize markets and to ensure a fair standard of living for the agricultural Community concerned; Whereas the situation on the beef and veal market has been characterized in recent years by a shortage, accompanied by a rise in prices inevitably affecting developments in the sphere of both consumption and production ; whereas this situation thereafter degenerated into a market price slump, made worse by massive imports; Whereas, therefore, the normal mechanisms of Regulation (EEC) No 805/68 have been unable to continue to operate with the desired effectiveness ; whereas, therefore, it has been necessary for several years to invoke the exception rules applicable in the event of any marked rise or fall in prices and of any risk of serious disturbance due to imports; Whereas the result of this experience is that import arrangements must be adjusted to avoid a recurrence of similar situations ; whereas this adjustment must apply particularly to the calculation of a basic levy for all the products subject to the levy system ; whereas application of the levy must be adjusted upwards or downwards in accordance with the relationship existing between market prices in the Community and the guide price; Whereas certain special systems should be adapted so that account may be taken in annual estimates of both the supplies available to the Community and the Community's needs; Whereas the distinction between calves and adult bovine animals and between the meat obtained therefrom often proves difficult to establish, particularly at the time of importation ; whereas, therefore, the trading system should be adjusted to eliminate this distinction and the guide price for calves should be abolished; (1)OJ No C 23, 8.3.1974, p. 37. (2)OJ No C 88, 26.7.1974, p. 10. (3)OJ No L 148, 28.6.1968, p. 24. (4)OJ No L 67, 15.3.1976, p. 28. Whereas it is advisable to extend the scope of the common organization of the market in beef and veal to cover pure-bred breeding animals of the bovine species, with a particular view to ensuring equal treatment of such animals in trade with third countries ; whereas, therefore, these animals should be subject, without, however, any alteration to the system governing their importation, to Regulation (EEC) No 805/68 and, therefore, no longer subject to the system prescribed in Council Regulation (EEC) No 827/68 of 28 June 1968 on the common organization of the market in certain products listed in Annex II to the Treaty (1), as last amended by Regulation (EEC) No 2427/76 (2); Whereas a Community definition of pure-bred breeding animals of the bovine species will be adopted before 1 April 1977; Whereas certain products submitted as "prepared meat" falling within subheading 16.02 B III b) 1 of the Common Customs Tariff were created for the sole purpose of avoiding application of the levies ; whereas, to avoid levy-free imports of products which can be substituted for meat falling within heading No 02.01 of the Common Customs Tariff, it is necessary to arrive at a better definition of the products which may be imported free of levies; Whereas greater market transparency is necessary ; whereas, to this end, it is of value to know the volume of imports and, where necessary, exports ; whereas, therefore, an appropriate system of certificates should be introduced, including the lodging of a deposit guaranteeing that importation or exportation is effected; Whereas the effect of the amendments to the Regulations on beef and veal is to amend the descriptions of certain goods ; whereas, therefore, Council Regulation (EEC) No 950/68 of 28 June 1968 on the Common Customs Tariff (3), as last amended by Regulation (EEC) No 2723/76 (4), should be adjusted; Whereas this Regulation shall be implemented as smoothly as possible ; whereas, therefore, transitional measures may prove necessary to facilitate such implementation, HAS ADOPTED THIS REGULATION: Article 1 The text of Article 1 of Regulation (EEC) No 805/68 shall be replaced by the following: "Article 1 1. The common organization of the market in beef and veal shall comprise a price and trading system and cover the following products: >PIC FILE= "T0011390"> 2. For the purposes of this Regulation: (a) "bovine animals" means: live animals of the domestic bovine species other than pure-bred breeding animals falling (1)OJ No L 151, 30.6.1968, p. 16. (2)OJ No L 276, 7.10.1976, p. 3. (3)OJ No L 172, 22.7.1968, p. 1. (4)OJ No L 314, 15.11.1976, p. 1. within subheading 01.02 A II of the Common Customs Tariff; (b) "adult bovine animals" means: bovine animals the live weight of which is more than 300 kilograms." Article 2 1. The text of Article 3 of Regulation (EEC) No 805/68 shall be replaced by the following: "Article 3 1. Before 1 August of each year, a guide price for adult bovine animals shall be fixed for the marketing year beginning during the following calendar year. 2. This price shall be fixed with particular reference to: (a) future trends in beef and veal production and consumption; (b) the situation on the market in milk and milk products; (c) past experience. 3. The guide price shall be fixed in accordance with the procedure laid down in Article 43 (2) of the Treaty." 2. Article 6 of Regulation (EEC) No 805/68 shall be amended as follows: (a) in the first subparagraph of paragraph 1 the words "under subheading 02.01 A II a) 1 bb)" shall be replaced by the words "under subheadings 02.01 A II a) 1, 02.01 A II a) 2 and 02.01 A II a) 3"; (b) in paragraphs 2 and 3 the words "Article 10" shall be replaced each time they occur by "Article 12 (6)". Article 3 The text of Title II of Regulation (EEC) No 805/68 shall be replaced by the following: "TITLE II Trade with third countries Article 9 1. The Common Customs Tariff rates of duty shall apply to the products listed in Article 1. 2. In addition, for the products listed in paragraph 1 (a) of Article 1, a levy shall be applicable under the conditions laid down in this Regulation. Article 10 1. The Commission shall each month determine a basic levy on imports of bovine animals and of meat of the types set out in Sections (a), (c) and (d) of the Annex. The Commission may, if necessary, modify the basic levy in the intervening period. 2. For bovine animals, this levy shall be determined on the basis of the difference between the guide price and the free-at-Community-frontier offer price plus the amount of the customs duty. The free-at-Community-frontier offer price shall be established by reference to the most representative purchasing possibilities, as regards quality and quantity, recorded over a period to be fixed preceding the determining of the basic levy, for bovine animals and for fresh and chilled meat of the types set out in subheadings 02.01 A II a) 1, 02.01 A II a) 2 and 02.01 A II a) 3 of Section (a) of the Annex hereto, and taking into account inter alia: (a) the supply and demand situation; (b) the world market prices for frozen meat of a category which is competitive with fresh or chilled meat; (c) past experience. 3. The Commission may determine a specific basic levy for imports of the products referred to in paragraph 1 originating in and coming from third countries with trading structures and systems of cattle production comparable to those of Community countries, provided that market prices are regularly recorded in such third countries. For bovine animals, this levy shall be determined, for all third countries concerned, on the basis of the difference between: (a) the guide price ; and (b) the average of the prices recorded over the period referred to in paragraph 2 preceding the determining of the basic levy, plus the amount of the customs duty. This average shall be established on the basis of the prices recorded on the most representative markets of each of the countries concerned, less any export subsidies. 4. For meat of the types set out in Section (a), (c) and (d) of the Annex, the basic levy shall be equal to the basic levy determined for bovine animals, multiplied by a flat-rate coefficient fixed for each of the products in question. 5. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 27. Article 11 1. The Commission shall each month determine the basic levy on imports of frozen meat of the types set out in Section (b) of the Annex. The Commission may, if necessary, modify the basic levy in the intervening period. 2. This levy shall be determined for frozen meat of the types set out in subheading 02.01 A II b) 1 of Section (b) of the Annex, by reference to the difference between: (a) the guide price multiplied by a coefficient representing the ratio existing in the Community between the price of fresh meat of a category competitive with the frozen meat in question, presented in the same form, and the average price of adult bovine animals ; and (b) the free-at-Community-frontier offer price for frozen meat, plus the amount of the customs duty and a flat-rate sum representing the specific costs of the import operations. 3. The free-at-Community-frontier offer price for frozen meat shall be established by reference to the world market price based on the most representative purchasing possibilities, as regards quality and quantity, recorded over a period to be fixed preceding the determining of the basic levy, and taking into account inter alia: (a) foreseeable developments on the market in frozen meat; (b) the most representative prices on third country markets for fresh or chilled meat of a category which is competitive with frozen meat; (c) past experience. 4. For frozen meat of the types set out in subheadings 02.01 A II b) 2, 02.01 A II b) 3 and 02.01 A II b) 4 of Section (b) of the Annex, the basic levy shall be equal to the basic levy determined for the product referred to in paragraph 2, multiplied by a flat-rate coefficient fixed for each of the products in question. 5. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 27. Article 12 1. If it is found that the price of adult bovine animals on the representative markets of the Community exceeds the guide price, the levy applicable shall equal the following percentage of the basic levy: (a) 75 % where the price of adult bovine animals is less than or equal to 102 % of the guide price; (b) 50 % where the price of adult bovine animals is more than 102 % and less than or equal to 104 % of the guide price; (c) 25 % where the price of adult bovine animals is more than 104 % and less than or equal to 106 % of the guide price; (d) 0 % where the price of adult bovine animals is more than 106 % of the guide price. 2. If it is found that the price of adult bovine animals on the representative markets of the Community is equal to or less than the guide price, the levy applicable shall equal the following percentage of the basic levy: (a) 100 % where the price of adult bovine animals is more than or equal to 98 % of the guide price; (b) 105 % where the price of adult bovine animals is less than 98 % and more than or equal to 96 % of the guide price; (c) 110 % where the price of adult bovine animals is less than 96 % and more than or equal to 90 % of the guide price; (d) 114 % where the price of adult bovine animals is less than 90 % of the guide price. 3. The percentages referred to in paragraphs 1 and 2 may be reviewed, if necessary, by the Council, acting by a qualified majority on a proposal from the Commission. 4. By way of derogation from paragraph 1 (a), the levy applicable to frozen meat of the types set out in Section (b) of the Annex may be fixed by the Commission at a percentage which is higher than that indicated in paragraph 1 (a) but which does not exceed the basic levy, if the variation in the prices of adult bovine animals on the representative markets of the Community does not exceed a significant amount, to be determined. 5. For the purposes of applying paragraphs 1 and 2, any variation in the price of adult bovine animals on the representative markets of the Community which does not exceed an amount to be determined shall be disregarded. 6. The price of adult bovine animals on the representative markets of the Community shall be derived from the prices recorded over a period to be determined on the representative market or markets of each Member State for the various categories of adult bovine animals or of the meat of such animals, after taking into account the size of each of such categories and the relative size of the bovine stock of each Member State. 7. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 27. 8. The levies applicable under this Article shall be fixed by the Commission. Article 12a 1. A special levy may be fixed for products originating in or coming from one or more third countries if these products are exported at abnormally low prices. 2. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 27. Article 13 1. The levy which was to be applied to young male bovine animals intended for fattening, of a live weight of 300 kilograms or less, may be totally or partially suspended under the conditions laid down in this Article, taking into account the supply situation for the young bovine animals in question and the foreseeable trend of market prices for bovine animals in the Community. 2. Before 1 December each year, the Council, acting by a qualified majority on a proposal from the Commission, shall draw up an estimate of young male bovine animals which may be imported under the arrangements laid down in this Article. This estimate shall take account, on the one hand, of expected Community supplies of young bovine animals intended for fattening and, on the other, of the needs of Community breeders. If the situation so requires, an additional estimate may be drawn up in accordance with the same procedure. 3. For the young bovine animals referred to in paragraph 1, importation under total or partial suspension of the levy shall be made conditional on production of an import licence issued for a quantity falling within the limits of the quantity laid down each quarter in accordance with paragraph 4 (a). 4. The following shall be determined in accordance with the procedure laid down in Article 27: (a) each quarter, the quantity which may be imported and the rate of suspension of the levy, where necessary separately for each of the following categories: - animals of a live weight of less than 80 kilograms, - animals of a live weight of 80 kilograms or more but less than 220 kilograms, - animals of a live weight of 220 kilograms or more. (b) detailed rules for the application of this Article and, particularly, those concerning checks to ensure that the period prescribed for fattening is respected. Article 14 1. Frozen meat intended for processing and listed in Section (b) of the Annex hereto under subheadings 02.01 A II b) 2 and 02.01 A II b) 4 bb) shall qualify, under the conditions laid down in this Article: (a) for the total suspension of the levy on meat intended for the manufacture of preserved food, which does not contain characteristic components other than beef and jelly; (b) for the total or partial suspension of the levy on meat intended for the processing industry for the manufacture of products other than the preserved food referred to in (a). 2. Before 1 December each year, the Council, acting by a qualified majority on a proposal from the Commission, shall draw up an estimate of meat which may be imported under the arrangements laid down in this Article. This estimate shall take account, on the one hand, of the expected Community supplies of meat of a quality and type of cut suitable for industrial use and, on the other, of industrial needs. This estimate shall mention separately the quantities of meat referred to in paragraph 1 (a) and (b). If the situation so requires, an additional estimate may be drawn up in accordance with the same procedure. 3. For meat of the types referred to in paragraph 1: (a) importation under total or partial suspension of the levy shall be made conditional on production of an import licence issued for a quantity falling within the limits laid down each quarter; (b) importation under total suspension of the levy may be made conditional, as far as necessary, on production of a purchase contract for frozen meat held by an intervention agency. 4. The following shall be determined in accordance with the procedure laid down in Article 27: (a) each quarter, the quantities of meat of the types referred to in paragraph 1 (a) and (b) respectively which may be imported and the rate of suspension of the levy in the case of the meat referred to in paragraph 1 (b); (b) the relationship between the quantities which may be imported and the quantities covered by the purchase contract referred to in paragraph 3 (b); (c) detailed rules for the application of this Article and particularly those concerning control of the end use of imported meat. Article 15 1. Imports into the Community of the products referred to in Article 1 (1) (a) shall be made conditional on production of an import licence, which shall be issued by Member States to any applicant, irrespective of the place of his establishment in the Community. Imports into the Community of the products referred to in Article 1 (1) (b) may be made conditional on production of an import licence and exports from the Community of the products referred to in Article 1 (1) (a) and (b) may be made conditional on production of an export licence ; these licences shall be issued by Member States to any applicant, irrespective of the place of his establishment in the Community. Where the levy or the refund is fixed in advance, the advance fixing shall be entered on the licence, which will serve as evidence thereof. The import or export licence shall be valid anywhere within the Community. The issue of such licences shall be conditional on the lodging of a deposit guaranteeing that importation or exportation is effected during the period of validity of the licence. That deposit shall be forfeited in whole or in part if the operation is not effected, or only partially effected, within that period. 2. The list of products for which licences are required, the period of validity of these licences and other detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 27. These rules may in particular provide for a time limit to be fixed for the issue of import licences pursuant to the arrangements laid down in Articles 13 and 14. Article 16 1. The levy to be paid shall be that applicable on the day of importation. 2. However, the levy applicable on the day of application for the import licence shall apply on importation if the applicant so requests when making such application, for products falling within subheading 02.01 A II a) of the Common Customs Tariff originating in and coming from third countries which, by reason of the length of the sea journey involved, comply with an agreement concluded with the Community in this matter which provides for adequate safeguards. 3. Where the Community market is disturbed or threatened with disturbances as a result of the application of paragraph 2, a decision may be taken in accordance with the procedure laid down in Article 27 to suspend application of that paragraph for such time as may be strictly necessary. 4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 27. Article 17 This Regulation shall be applied with due regard to the obligations under international agreements by which the Community is bound. Article 18 1. To the extent necessary to enable the products listed in Article 1 to be exported on the basis of quotations or prices for those products on the world market, the difference between those quotations or prices and prices within the Community may be covered by an export refund. 2. The refund shall be the same for the whole Community. It may be varied according to end-use or destination. The refund shall be granted on application. 3. When the refund is being fixed particular account shall be taken of the need to establish a balance between the use of Community basic products in the manufacture of processed goods for export to third countries and the use of third country products brought in under inward processing arrangements. 4. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the granting and advance fixing of export refunds and lay down criteria for fixing the amount of such refunds. 5. Refunds shall be fixed at regular intervals in accordance with the procedure laid down in Article 27. Where necessary, the Commission may, at the request of a Member State or on its own initiative, alter the refunds in the intervening period. 6. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 27. Article 19 To the extent necessary for the proper working of the common organization of the market in beef and veal, the Council, acting by a qualified majority on a proposal from the Commission, may prohibit, in whole or in part, the use of inward or outward processing arrangements in respect of products listed in Article 1. Article 20 1. The general rules for the interpretation of the Common Customs Tariff and the special rules for its application shall apply to the tariff classification of products covered by this Regulation ; the tariff nomenclature resulting from application of this Regulation shall be incorporated in the Common Customs Tariff. 2. Unless otherwise provided in this Regulation or otherwise decided by the Council acting by a qualified majority on a proposal from the Commission, the following shall be prohibited in trade with third countries: - the levying of any charge equivalent in its effect to a customs duty, - the application of any quantitative restriction or measure having equivalent effect. Article 21 1. If, by reason of imports or exports, the Community market in one or more of the products listed in Article 1 experiences or is threatened with serious disturbances which may endanger the objectives set out in Article 39 of the Treaty, appropriate measures may be applied in trade with third countries until such disturbance or threat of disturbance has ceased. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt detailed rules for the application of this paragraph and define the cases in which and the limits within which Member States may take protective measures. 2. If the situation mentioned in paragraph 1 arises the Commission shall, at the request of a Member State or on its own initiative, decide upon the necessary measures ; these shall be communicated to the Member States and shall be immediately applicable. If the Commission receives a request from a Member State, it shall take a decision thereon within 24 hours following receipt of the request. 3. The measures decided upon by the Commission may be referred to the Council by any Member State within three working days following the day on which they were communicated. The Council shall meet without delay. It may, acting by a qualified majority, amend or repeal the measures in question." Article 4 The Annex to Regulation (EEC) No 805/68 shall be replaced by the following: >PIC FILE= "T0011449"> Article 5 The Common Customs Tariff annexed to Regulation (EEC) No 950/68 shall be amended as follows: 1. The Additional Note to Chapter 1 shall be deleted. 2. Subheading 01.02 A shall be replaced by the following : >PIC FILE= "T0011391"> 3. Additional Note 1 to Chapter 2 shall be amended as follows: "1. A. The following expressions shall have the meanings hereunder assigned to them: (a) "carcases of bovine animals", for the purposes of subheading 02.01 A II : whole carcases of the slaughtered animals after having been bled, eviscerated and skinned. Such carcases are imported with or without the heads, with or without the feet and with or without the other offals attached. Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint. When imported without the feet, the latter must have been cut off at the carpo-metacarpian or tarso-metatarsian joints; (b) "half-carcases of bovine animals", for the purposes of subheading 02.01 A II : the product resulting from the symmetrical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischiopubic symphysis; (c) "compensated quarters", for the purposes of subheadings 02.01 A II a) 1 and 02.01 A II b) 1, portions composed of either: - forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the 10th rib ; and hindquarters comprising all the bones and the thigh and sirloin, and cut at the third rib, or - forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the fifth rib, with the whole of the flank and breast attached ; and hindquarters comprising all the bones and the thigh and sirloin, and cut at the eighth cut rib. The forequarters and the hindquarters constituting "compensated quarters" must be imported at the same time and in equal numbers, and the total weight of the forequarters must be the same as that of the hindquarters ; a difference of not more than 5 % in those weights is allowed; (d) "unseparated forequarters", for the purposes of subheadings 02.01 A II a) 2 and 02.01 A II b) 2 : the front part of a carcase comprising all the bones and the scrag, neck and shoulder, with a minimum of four pairs of ribs and a maximum of 10 pairs of ribs (the first four pairs must be whole while the others may be cut) with or without the thin flank; (e) "separated forequarters", for the purposes of subheadings 02.01 A II a) 2 and 02.01 A II b) 2 : the front part of a half-carcase comprising all the bones and the scrag, neck and shoulder, with a minimum of four ribs and a maximum of 10 ribs (the first four ribs must be whole while the others may be cut) with or without the thin flank; (f) "unseparated hindquarters", for the purposes of subheadings 02.01 A II a) 3 and 02.01 A II b) 3 : the rear part of a carcase comprising all the bones and the thigh and sirloin, with a minimum of three pairs of whole or cut ribs with or without the knuckle and with or without the thin flanks. The front part of a carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 pairs of ribs shall be regarded as "unseparated hindquarters"; (g) "separated hindquarters", for the purposes of subheadings 02.01 A II a) 3 and 02.01 A II b) 3 : the rear part of a half-carcase comprising all the bones and the thigh and sirloin, with a minimum of three whole or cut ribs with or without the knuckle and with or without the thin flanks. The front part of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs shall be regarded as "separated hindquarters". (h) 11. "crop" and "chuck and blade" cuts, for the purposes of subheading 02.01 A II b) 4 bb) 22 : the dorsal part of the forequarter, including the upper part of the shoulder, obtained from the forequarter with a minimum of four ribs and a maximum of 10 ribs by a cut along a straight line through the point where the first rib joins the first sternal segment to the point of reflection of the diaphragm on the 10th rib. 22. "brisket" cut, for the purposes of subheading 02.01 A II b) 4 bb) 22 : the lower part of the forequarter comprising the brisket navel end and brisket point end. B. In determining the number of whole or cut ribs referred to in paragraphs A (c) to (g), only those attached to the backbone shall be taken into consideration." >PIC FILE= "T0011392"> >PIC FILE= "T0011393"> >PIC FILE= "T0011394"> Article 6 In the Annex to Regulation (EEC) No 827/68, the terms used in respect of subheading 01.02 A: "A. Domestic species: I. Pure-bred breeding animals (a)", and those used in respect of subheading 02.01 A II: "II. Of bovine animals: b) Other", shall be deleted. Article 7 Should transitional measures be necessary to facilitate the implementation of this Regulation, in particular if such implementation on the date provided for were to give rise to substantial difficulties in respect of certain products, such measures shall be adopted in accordance with the procedure laid down in Article 27. They shall be applicable until 31 December 1977. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 April 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 1977. For the Council The President J. SILKIN